DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the compatible groupings" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 9, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Surani et al. (US Patent No. 9,928,099) in view of Kawai et al. (US Publication No. 2009/0248609).

As to claim 1, Surani teaches a computer-implemented method of determining a compatible grouping [originating physical host and destination physical host] within a plurality of items [physical hosts], the grouping meeting one or more objective criteria [two physical hosts, sufficient capacity of destination physical host], wherein the inter-compatibility of said items is defined by a set of compatibility rules [configuration axes] stored in a memory (see e.g., col. 4, lines 10-52 for an administrator of the virtual computer system service identifying which configuration axes have an impact on compatibility or otherwise should be used to identify compatible configurations for physical hosts 102, 108, the administrator updating a database to indicate the current configuration axes that are to be utilized to calculate the digital fingerprint, and thus, the agent being configured to access this database to identify the configuration axes that have an impact on compatibility and col. 6, line 53 – col. 7, line 7 for once the virtual computer system service has identified one or more compatible physical host configurations through use of the compatibility matrix 106, the service selecting a compatible physical host that has one of the identified configurations for placement of the one or more virtual machine instances 104, for instance, the virtual computer system service selecting any of the physical hosts that have an identified compatible configuration and have sufficient capacity to support the one or more virtual machine instances 104 being migrated from the originating physical host 102, and once the virtual computer system service has selected a destination physical host 108, the virtual computer system service migrating the one or more virtual machine instances 104 from the originating physical host 102 to the selected destination physical host 108. A destination physical host that is compatible with an originating physical host is determined from a plurality of physical hosts. One destination physical host having sufficient capacity to support the one or more virtual machine instances being migrated from the originating physical host is selected for each originating physical host. The inter-compatibility of the originating physical host and the destination physical host is defined by a set of configuration axes stored in a database.), the method including the steps of:
applying the compatibility rules to the plurality of items to produce either: a) a relational matrix [compatibility matrix] which sets out the compatibility or incompatibility between each item and wherein all entries of the relational matrix are binary (see e.g., col. 4, lines 10-52 for the digital fingerprint being generated by obtaining the relevant configuration axes, defining the physical host vector, and calculating the digital fingerprint by inputting the value of each corresponding configuration axis (e.g., by concatenating the values together or otherwise canonicalizing the inputs into input suitable for the function being used) into a cryptographic hash function, such as SHA-1, col. 8, line 60 – col. 9, line 29 for the digital fingerprint for a physical host configuration being generated when the physical host is initially provisioned and this digital fingerprint being stored within the host fingerprint repository 210 for later use, and thus, this enabling the management sub-system 204 to access the host fingerprint repository 210 to obtain the digital fingerprint of a physical host 208, and col. 13, lines 15-43 for the virtual computer system service further obtaining a compatibility matrix 406 that specifies compatibility values for pairings of physical host configurations in the fleet based at least in part on the digital fingerprints of these physical host configurations, for instance, the compatibility matrix 406 being a square matrix whereby one axis of the compatibility matrix 406 may correspond to digital fingerprints (represented by values of f1 through fn on the vertical axis in FIG. 4) of originating physical host configurations (e.g., physical host 402) and another axis may correspond to digital fingerprints (represented by values of f1 through fn on the horizontal axis in FIG. 4) of destination physical host configurations, since the originating physical hosts and the destination physical hosts may be selected from among the fleet of physical hosts, a physical host being both an originating physical host in some instances and a destination physical host in other instances, thus, all possible digital fingerprints being represented in both axes of the compatibility matrix 406, the values within the compatibility matrix 406 indicating compatibility between physical host configurations of a pairing, and for instance, in this illustrative example, a “0” denoting that physical host configurations for the pairing are not compatible, whereas a “1” denoting that physical host configurations for the pairing are compatible. The configuration axes are applied to the physical hosts to produce a compatibility matrix.), or b) a relational graph, the vertices of which are the items and the edges of which represent binary compatibility between the items represented by the vertices at either end such that connected vertices are compatible and disconnected vertices are not compatible; 
storing the relational matrix or relational graph in a memory (see e.g., col. 9, line 30 – col. 10, line 17 for the host compatibility engine 206 being a computer system module or process configured to utilize and maintain one or more compatibility matrices usable to determine the compatibility among physical hosts 208 of the fleet and for instance, in response to the request from the management sub-system 204, the host compatibility engine 206 obtaining, from the host fingerprint repository 210, a compatibility matrix that specifies the compatibility of physical host configurations of the fleet. The compatibility matrix is stored in the host fingerprint repository.); and 
searching either said relational matrix or said relational graph to either: find a valid grouping [originating physical host and destination physical host] of said items which meets said objective see e.g., col. 6, line 53 – col. 7, line 7 for once the virtual computer system service has identified one or more compatible physical host configurations through use of the compatibility matrix 106, the service selecting a compatible physical host that has one of the identified configurations for placement of the one or more virtual machine instances 104, for instance, the virtual computer system service selecting any of the physical hosts that have an identified compatible configuration and have sufficient capacity to support the one or more virtual machine instances 104 being migrated from the originating physical host 102, and once the virtual computer system service has selected a destination physical host 108, the virtual computer system service migrating the one or more virtual machine instances 104 from the originating physical host 102 to the selected destination physical host 108 and col. 13, lines 52-65 for when the virtual computer system service has obtained the digital fingerprint 404 for the configuration of the physical host 402 and the compatibility matrix 406, the virtual computer system service identifying the originating physical host configuration axis of the matrix 406 that corresponds to the digital fingerprint 404, subsequently, the virtual computer system service identifying, for each digital fingerprint of the destination physical host configurations, values that may be used to determine whether the physical host 402 is compatible with physical host configurations having a corresponding digital fingerprint, and for instance, the virtual computer system service utilizing the digital fingerprint and the compatibility matrix 406 to identify a plurality of physical host configuration matches. The compatibility matrix is searched to find, for each originating physical host, one destination physical host having sufficient capacity to support the one or more virtual machine instances being migrated from the originating physical host. The originating physical host is compatible with the destination physical host across all configuration axes.); or determine that no grouping exists which meets said objective criteria (see e.g., col. 17, lines 36-40 for if, through an analysis of the compatibility matrix through use of the digital fingerprint, the virtual computer system service determines that there are no compatible host configurations available to instantiate the virtual machine, the virtual computer system service denying 610 the request. No destination physical host exists that is compatible with the originating physical host.).
Surani does not specifically disclose wherein said searching employs a plurality of virtual searching agents and wherein each virtual searching agent operates on a part of either the relational matrix or the relational graph. However, Kawai teaches
wherein said searching employs a plurality of virtual searching agents and wherein each virtual searching agent operates on a part of either the relational matrix or the relational graph (see e.g., [0179] for agent-type searching means 21 of the ninth embodiment, for example, executing a search by moving an agent AG so as to transit through nodes on a cable laying route as shown in FIG. 30, the agent AG moving along the cable laying route to find a node, and upon arriving at a node, acquiring the information of this node (name, coordinates, and so forth), and thus, the agent AG being set up so as to autonomously carry out search processing while storing information related to the routes and nodes it transits on its own, [0181] for when the agent AG arrives at a branching point, it creating an agent AG copy of itself (a clone), the two agents AG separating in the branching point and carrying out route searches independently (multi-agent technology) as shown in FIG. 31, and [0187] for a cable laying route candidate being obtained in accordance with the information held by an agent AG that has made its way from the start point to the end point and a variety of functions also being added to the agent AG, such as a function for determining the length of a route, and a function for comparing the route length against the length of another agent's AG route).


As to claim 9, the limitations of parent claim 1 have been discussed above. Surani teaches a wherein the objective criteria are one or more of: 
all of the compatible groupings found are at least a specified size, and all items are included in the compatible groupings; 
at least a specified number of compatible groupings are found, and all items are included in the compatible groupings; 
all of the compatible groupings found are at least a specified size, but not all items are included in the groupings (see e.g., col. 6, line 53 – col. 7, line 7 for once the virtual computer system service has identified one or more compatible physical host configurations through use of the compatibility matrix 106, the service selecting a compatible physical host that has one of the identified configurations for placement of the one or more virtual machine instances 104, for instance, the virtual computer system service selecting any of the physical hosts that have an identified compatible configuration and have sufficient capacity to support the one or more virtual machine instances 104 being migrated from the originating physical host 102, and once the virtual computer system service has selected a destination physical host 108, the virtual computer system service migrating the one or more virtual machine instances 104 from the originating physical host 102 to the selected destination physical host 108. The compatibility grouping found has two items, the originating physical host and the selected destination physical host. Not all physical hosts are included in a grouping.); or 
at least a specified number of compatible groupings are found, but not all items are included in the groupings.

As to claim 12, Surani teaches a computer system for determining a compatible grouping [originating physical host and destination physical host] within a plurality of items [physical hosts], the compatible groupings meeting one or more objective criteria [two physical hosts, sufficient capacity of destination physical host], wherein the inter-compatibility of said items is defined by a set of compatibility rules [configuration axes] (see e.g., col. 4, lines 10-52 for an administrator of the virtual computer system service identifying which configuration axes have an impact on compatibility or otherwise should be used to identify compatible configurations for physical hosts 102, 108, the administrator updating a database to indicate the current configuration axes that are to be utilized to calculate the digital fingerprint, and thus, the agent being configured to access this database to identify the configuration axes that have an impact on compatibility and col. 6, line 53 – col. 7, line 7 for once the virtual computer system service has identified one or more compatible physical host configurations through use of the compatibility matrix 106, the service selecting a compatible physical host that has one of the identified configurations for placement of the one or more virtual machine instances 104, for instance, the virtual computer system service selecting any of the physical hosts that have an identified compatible configuration and have sufficient capacity to support the one or more virtual machine instances 104 being migrated from the originating physical host 102, and once the virtual computer system service has selected a destination physical host 108, the virtual computer system service migrating the one or more virtual machine instances 104 from the originating physical host 102 to the selected destination physical host 108. A destination physical host that is compatible with an originating physical host is determined from a plurality of physical hosts. One destination physical host having sufficient capacity to support the one or more virtual machine instances being migrated from the originating physical host is selected for each originating physical host. The inter-compatibility of the originating physical host and the destination physical host is defined by a set of configuration axes stored in a database.), the system including:
a memory storing information about said plurality of items and said set of compatibility rules (see e.g., col. 4, lines 10-52 for the administrator updating a database to indicate the current configuration axes that are to be utilized to calculate the digital fingerprint, thus, the agent being configured to access this database to identify the configuration axes that have an impact on compatibility, and the digital fingerprint being generated by obtaining the relevant configuration axes, defining the physical host vector, and calculating the digital fingerprint by inputting the value of each corresponding configuration axis (e.g., by concatenating the values together or otherwise canonicalizing the inputs into input suitable for the function being used) into a cryptographic hash function, such as SHA-1 and col. 8, line 60 – col. 9, line 29 for the digital fingerprint for a physical host configuration being generated when the physical host is initially provisioned and this digital fingerprint being stored within the host fingerprint repository 210 for later use, and thus, this enabling the management sub-system 204 to access the host fingerprint repository 210 to obtain the digital fingerprint of a physical host 208); and
a processor which is arranged to process said information and said rules by:
applying the compatibility rules to the plurality of items to produce either: a) a relational matrix [compatibility matrix] which sets out the compatibility or incompatibility between each item and wherein all entries of the relational matrix are binary (see e.g., col. 4, lines 10-52 for the digital fingerprint being generated by obtaining the relevant configuration axes, defining the physical host vector, and calculating the digital fingerprint by inputting the value of each corresponding configuration axis (e.g., by concatenating the values together or otherwise canonicalizing the inputs into input suitable for the function being used) into a cryptographic hash function, such as SHA-1, col. 8, line 60 – col. 9, line 29 for the digital fingerprint for a physical host configuration being generated when the physical host is initially provisioned and this digital fingerprint being stored within the host fingerprint repository 210 for later use, and thus, this enabling the management sub-system 204 to access the host fingerprint repository 210 to obtain the digital fingerprint of a physical host 208, and col. 13, lines 15-43 for the virtual computer system service further obtaining a compatibility matrix 406 that specifies compatibility values for pairings of physical host configurations in the fleet based at least in part on the digital fingerprints of these physical host configurations, for instance, the compatibility matrix 406 being a square matrix whereby one axis of the compatibility matrix 406 may correspond to digital fingerprints (represented by values of f1 through fn on the vertical axis in FIG. 4) of originating physical host configurations (e.g., physical host 402) and another axis may correspond to digital fingerprints (represented by values of f1 through fn on the horizontal axis in FIG. 4) of destination physical host configurations, since the originating physical hosts and the destination physical hosts may be selected from among the fleet of physical hosts, a physical host being both an originating physical host in some instances and a destination physical host in other instances, thus, all possible digital fingerprints being represented in both axes of the compatibility matrix 406, the values within the compatibility matrix 406 indicating compatibility between physical host configurations of a pairing, and for instance, in this illustrative example, a “0” denoting that physical host configurations for the pairing are not compatible, whereas a “1” denoting that physical host configurations for the pairing are compatible. The configuration axes are applied to the physical hosts to produce a compatibility matrix.), or b) a relational graph, the vertices of which are the items and the edges of which represent binary compatibility between the items represented by the vertices at either end such that connected vertices are compatible and disconnected vertices are not compatible and storing said matrix or said graph in a memory (see e.g., col. 9, line 30 – col. 10, line 17 for the host compatibility engine 206 being a computer system module or process configured to utilize and maintain one or more compatibility matrices usable to determine the compatibility among physical hosts 208 of the fleet and for instance, in response to the request from the management sub-system 204, the host compatibility engine 206 obtaining, from the host fingerprint repository 210, a compatibility matrix that specifies the compatibility of physical host configurations of the fleet. The compatibility matrix is stored in the host fingerprint repository.), and 
searching either said relational matrix or said relational graph to either: find a valid grouping [originating physical host and destination physical host] of said items which meets said objective criteria and wherein all items within the grouping are compatible with each other according to said compatibility rules (see e.g., col. 6, line 53 – col. 7, line 7 for once the virtual computer system service has identified one or more compatible physical host configurations through use of the compatibility matrix 106, the service selecting a compatible physical host that has one of the identified configurations for placement of the one or more virtual machine instances 104, for instance, the virtual computer system service selecting any of the physical hosts that have an identified compatible configuration and have sufficient capacity to support the one or more virtual machine instances 104 being migrated from the originating physical host 102, and once the virtual computer system service has selected a destination physical host 108, the virtual computer system service migrating the one or more virtual machine instances 104 from the originating physical host 102 to the selected destination physical host 108 and col. 13, lines 52-65 for when the virtual computer system service has obtained the digital fingerprint 404 for the configuration of the physical host 402 and the compatibility matrix 406, the virtual computer system service identifying the originating physical host configuration axis of the matrix 406 that corresponds to the digital fingerprint 404, subsequently, the virtual computer system service identifying, for each digital fingerprint of the destination physical host configurations, values that may be used to determine whether the physical host 402 is compatible with physical host configurations having a corresponding digital fingerprint, and for instance, the virtual computer system service utilizing the digital fingerprint and the compatibility matrix 406 to identify a plurality of physical host configuration matches. The compatibility matrix is searched to find, for each originating physical host, one destination physical host having sufficient capacity to support the one or more virtual machine instances being migrated from the originating physical host. The originating physical host is compatible with the destination physical host across all configuration axes.); or determine that no grouping exists which meets said objective criteria (see e.g., col. 17, lines 36-40 for if, through an analysis of the compatibility matrix through use of the digital fingerprint, the virtual computer system service determines that there are no compatible host configurations available to instantiate the virtual machine, the virtual computer system service denying 610 the request. No destination physical host exists that is compatible with the originating physical host.).

wherein said searching employs a plurality of virtual searching agents and wherein each virtual searching agent operates on a part of either the relational matrix or the relational graph (see e.g., [0179] for agent-type searching means 21 of the ninth embodiment, for example, executing a search by moving an agent AG so as to transit through nodes on a cable laying route as shown in FIG. 30, the agent AG moving along the cable laying route to find a node, and upon arriving at a node, acquiring the information of this node (name, coordinates, and so forth), and thus, the agent AG being set up so as to autonomously carry out search processing while storing information related to the routes and nodes it transits on its own, [0181] for when the agent AG arrives at a branching point, it creating an agent AG copy of itself (a clone), the two agents AG separating in the branching point and carrying out route searches independently (multi-agent technology) as shown in FIG. 31, and [0187] for a cable laying route candidate being obtained in accordance with the information held by an agent AG that has made its way from the start point to the end point and a variety of functions also being added to the agent AG, such as a function for determining the length of a route, and a function for comparing the route length against the length of another agent's AG route).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Surani wherein said searching employs a plurality of virtual searching agents and wherein each virtual searching agent operates on a part of either the relational matrix or the relational graph, as taught by Kawai, for the benefit of shortening search time (see e.g., Kawai, [0205]).


all of the compatible groupings found are at least a specified size, and all items are included in the compatible groupings;
at least a specified number of compatible groupings are found, and all items are included in the compatible groupings;
all of the compatible groupings found are at least a specified size, but not all items are included in the groupings (see e.g., col. 6, line 53 – col. 7, line 7 for once the virtual computer system service has identified one or more compatible physical host configurations through use of the compatibility matrix 106, the service selecting a compatible physical host that has one of the identified configurations for placement of the one or more virtual machine instances 104, for instance, the virtual computer system service selecting any of the physical hosts that have an identified compatible configuration and have sufficient capacity to support the one or more virtual machine instances 104 being migrated from the originating physical host 102, and once the virtual computer system service has selected a destination physical host 108, the virtual computer system service migrating the one or more virtual machine instances 104 from the originating physical host 102 to the selected destination physical host 108. The compatibility grouping found has two items, the originating physical host and the selected destination physical host. Not all physical hosts are included in a grouping.); or
at least a specified number of compatible groupings are found, but not all items are included in the groupings.

Claims 2, 3, 7, 8, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Surani et al. (US Patent No. 9,928,099) in view of Kawai et al. (US Publication No. 2009/0248609) as s 1, 9, 12, and 20 above, and further in view of Collings et al. (US Publication No. 2012/0307756) and Rossi et al. (US Publication No. 2017/0365071).

As to claim 2, the limitations of parent claim 1 have been discussed above. Surani teaches wherein the relational matrix is produced and the method:
applies a matrix searching method to search the relational matrix (see e.g., col. 13, lines 52-65 for when the virtual computer system service has obtained the digital fingerprint 404 for the configuration of the physical host 402 and the compatibility matrix 406, the virtual computer system service identifying the originating physical host configuration axis of the matrix 406 that corresponds to the digital fingerprint 404, subsequently, the virtual computer system service identifying, for each digital fingerprint of the destination physical host configurations, values that may be used to determine whether the physical host 402 is compatible with physical host configurations having a corresponding digital fingerprint, and for instance, the virtual computer system service utilizing the digital fingerprint and the compatibility matrix 406 to identify a plurality of physical host configuration matches. A matrix searching method is applied to the compatibility matrix.); and
stops said searching when the searching of either the relational matrix or the relational graph finds a valid grouping which meets said objective criteria, or determines that no such grouping exists (see e.g., col. 17, lines 36-40 for if, through an analysis of the compatibility matrix through use of the digital fingerprint, the virtual computer system service determines that there are no compatible host configurations available to instantiate the virtual machine, the virtual computer system service denying 610 the request. After determining that no destination physical host exists that is compatible with the originating physical host, searching is stopped.).

wherein the relational graph [compatibility graph] is produced (see e.g., [0070] for a compatibility graph CMG wherein each node represents an antenna 130-i, and an edge exists between two antennas 130-i and 130-j if they are compatible, i.e. CM(i,j)=1. A compatibility graph is produced in which connected nodes are compatible and disconnected nodes are not compatible.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Surani in view of Kawai wherein the relational graph is produced, as taught by Collings, for the benefit of more easily identifying cliques (see e.g., Collings, [0070]).
Surani and Kawai in view of Collings does not specifically disclose wherein the method: applies a clique searching method which determines possible cliques within the relational graph, both of said searching methods being applied in parallel. However, Rossi teaches wherein the method:
applies a clique searching method which determines possible cliques within the relational graph, both of said searching methods being applied in parallel (see e.g., [0045] for the system obtaining graph data indicating vertices and edges of a graph, the system then executing a clique-finding method to find a maximum clique (operation 504), and a maximum clique being defined as the largest remaining clique in the graph or an approximation to the largest remaining clique and [0058] for the clique-finding method used in step 404 being executed in parallel. Rossi discloses multiple clique-finding methods being executed in parallel, but the benefit of improved speed would be attained for any two searching methods being executed in parallel.).


As to claim 3, the limitations of parent claims 1 and 2 have been discussed above. Surani does not specifically disclose wherein whenever either the matrix searching method or the graph searching method finds a combination of items which does not satisfy the compatibility rules, that searching method communicates the combination to the other searching method such that this combination is not subsequently searched by the other searching method. However, Kawai teaches
wherein whenever either the matrix searching method or the graph searching method finds a combination of items which does not satisfy the compatibility rules, that searching method communicates the combination to the other searching method such that this combination is not subsequently searched by the other searching method (see e.g., [0219] for agent manager means 23 monitoring the respective agents AG by having an agent manager AGM collect information such as the creation, destruction and current location of each agent AG and this information comprising the number of agents, and the routes that the agents have transited, [0220] for further, agent manager means 23 executing processing that has the agent manager AGM sequentially inform the respective agents AG about the information collected from the other agents AG, such as what each agent AG has done (created a clone, self-destructed, and so forth) and where (what node) the agent AG has done it, and [0222] for destroying an agent AG that is engaging in a useless activity or a clone agent AG whose time has elapsed, and preventing an agent AG that is in the process of searching from carrying out uncalled for movement or creating unnecessary clones by obtaining dead-end information using the route information obtained prior to the self-destruction of an agent AG that reached a dead end. Kawai discloses two graph searching methods communicating unsatisfactory results to one another, but the benefit of conserved memory would be attained for any two searching methods communicating unsatisfactory results to one another.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Surani wherein whenever either the matrix searching method or the graph searching method finds a combination of items which does not satisfy the compatibility rules, that searching method communicates the combination to the other searching method such that this combination is not subsequently searched by the other searching method, as taught by Kawai, for the benefit of conserving memory (see e.g., Kawai, [0222]).
Surani and Kawai in view of Collings does not specifically disclose a graph searching method being a clique searching method. However, Rossi teaches
a graph searching method being a clique searching method (see e.g., [0045] for the system obtaining graph data indicating vertices and edges of a graph, the system then executing a clique-finding method to find a maximum clique (operation 504), and a maximum clique being defined as the largest remaining clique in the graph or an approximation to the largest remaining clique).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Surani and Kawai in view of Collings to include a graph searching method being a clique searching method, as taught by Rossi, for the benefit of improving computational speed and the visualization of graph data (see e.g., Rossi, [0025]).


determining a possible clique within the relational graph (see e.g., [0045] for the system obtaining graph data indicating vertices and edges of a graph, the system then executing a clique-finding method to find a maximum clique (operation 504), and a maximum clique being defined as the largest remaining clique in the graph or an approximation to the largest remaining clique); 
storing said determined clique and removing all items within said clique from the relational graph (see e.g., [0047] for the system adding the found maximum clique to a set of found cliques (operation 506) and [0048] for the system then removing the found maximum clique from the graph (operation 508));
repeating until all possible cliques have been determined (see e.g., [0048] the system checking whether all vertices have been removed from the graph, or whether the found maximum clique is smaller than the stopping criterion δ (operation 510), if so, the system returning the set of found cliques and the vertices belonging to the found cliques for use with encoding schemes (operation 512), if vertices remain in the graph and the found maximum clique is at least as large as the stopping criterion, the system returning to operation 504, and the system executing a clique-finding method to find a subsequent maximum clique (an exact or approximate largest remaining clique after removing the previously-found clique from the graph)
determining whether the stored cliques meet said objective criteria (see e.g., [0049] for the stopping criterion δ being a number that is compared to the size of a found clique to determine whether the clique is large enough to provide significant compression). 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Surani and Kawai in view of Collings wherein the step of searching the relational graph includes the sub-steps of: determining a possible clique within the relational graph; storing said determined clique and removing all items within said clique from the relational graph; repeating until all possible cliques have been determined; and determining whether the stored cliques meet said objective criteria, as taught by Rossi, for the benefit of improving computational speed and the visualization of graph data (see e.g., Rossi, [0025]).

As to claim 8, the limitations of parent claims 1 and 7 have been discussed above. Surani and Kawai in view of Collings does not specifically disclose wherein the step of search uses a greedy searching approach by: determining all possible cliques of at least a predetermined size within the graph; and identifying the item which appears least frequently in said determined cliques and applying the steps of storing and removing in respect of a clique which includes said identified item. However, Rossi teaches wherein the step of search uses a greedy searching approach by:
determining all possible cliques of at least a predetermined size within the graph (see e.g., [0048] the system checking whether all vertices have been removed from the graph, or whether the found maximum clique is smaller than the stopping criterion δ (operation 510), if so, the system returning the set of found cliques and the vertices belonging to the found cliques for use with encoding schemes (operation 512), if vertices remain in the graph and the found maximum clique is at least as large as the stopping criterion, the system returning to operation 504, and the system executing a clique-finding method to find a subsequent maximum clique (an exact or approximate largest remaining clique after removing the previously-found clique from the graph) and [0049] for the stopping criterion δ being a number that is compared to the size of a found clique to determine whether the clique is large enough to provide significant compression); and
identifying the item which appears least frequently in said determined cliques and applying the steps of storing and removing in respect of a clique which includes said identified item (see e.g., [0051] for using an overlap threshold fraction Θ, to determine whether cliques overlap more than an allowed amount and in some embodiments, the system comparing a scoring function to Θ to determine whether overlapping cliques are allowed. The cliques that have nodes which appear in only one clique or a minimal number of cliques are stored and removed.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Surani and Kawai in view of Collings wherein the step of search uses a greedy searching approach by: determining all possible cliques of at least a predetermined size within the graph; and identifying the item which appears least frequently in said determined cliques and applying the steps of storing and removing in respect of a clique which includes said identified item, as taught by Rossi, for the benefit of improving computational speed and the visualization of graph data (see e.g., Rossi, [0025]).

As to claim 13, the limitations of parent claim 12 have been discussed above. Surani teaches wherein the processor produces the relational matrix and is further arranged to:
apply a matrix searching method to search the relational matrix  (see e.g., col. 13, lines 52-65 for when the virtual computer system service has obtained the digital fingerprint 404 for the configuration of the physical host 402 and the compatibility matrix 406, the virtual computer system service identifying the originating physical host configuration axis of the matrix 406 that corresponds to the digital fingerprint 404, subsequently, the virtual computer system service identifying, for each digital fingerprint of the destination physical host configurations, values that may be used to determine whether the physical host 402 is compatible with physical host configurations having a corresponding digital fingerprint, and for instance, the virtual computer system service utilizing the digital fingerprint and the compatibility matrix 406 to identify a plurality of physical host configuration matches. A matrix searching method is applied to the compatibility matrix.); and
stop said searching when the searching of either the relational matrix or the relational graph finds a valid grouping which meets said objective criteria, or determines that no such grouping exists (see e.g., col. 17, lines 36-40 for if, through an analysis of the compatibility matrix through use of the digital fingerprint, the virtual computer system service determines that there are no compatible host configurations available to instantiate the virtual machine, the virtual computer system service denying 610 the request. After determining that no destination physical host exists that is compatible with the originating physical host, searching is stopped.).
Surani in view of Kawai does not specifically disclose wherein the processor produces the relational graph. However, Collings teaches
wherein the processor produces the relational graph [compatibility graph] (see e.g., [0070] for a compatibility graph CMG wherein each node represents an antenna 130-i, and an edge exists between two antennas 130-i and 130-j if they are compatible, i.e. CM(i,j)=1. A compatibility graph is produced in which connected nodes are compatible and disconnected nodes are not compatible.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Surani in view of Kawai wherein the processor produces the 
Surani and Kawai in view of Collings does not specifically disclose wherein the processor is further arranged to: apply a clique searching method which determines possible cliques within the relational graph, both of said searching methods being applied in parallel. However, Rossi teaches wherein the processor is further arranged to:
apply a clique searching method which determines possible cliques within the relational graph, both of said searching methods being applied in parallel (see e.g., [0045] for the system obtaining graph data indicating vertices and edges of a graph, the system then executing a clique-finding method to find a maximum clique (operation 504), and a maximum clique being defined as the largest remaining clique in the graph or an approximation to the largest remaining clique and [0058] for the clique-finding method used in step 404 being executed in parallel. Rossi discloses multiple clique-finding methods being executed in parallel, but the benefit of improved speed would be attained for any two searching methods being executed in parallel.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Surani and Kawai in view of Collings wherein the processor is further arranged to: apply a clique searching method which determines possible cliques within the relational graph, both of said searching methods being applied in parallel as taught by Rossi, for the benefit of improving computational speed and the visualization of graph data (see e.g., Rossi, [0025]).

As to claim 14, the limitations of parent claims 12 and 13 have been discussed above. Surani does not specifically disclose wherein whenever either the matrix searching method or the graph searching method finds a combination of items which does not satisfy the compatibility rules, that searching 
wherein whenever either the matrix searching method or the graph searching method finds a combination of items which does not satisfy the compatibility rules, that searching method communicates the combination to the other searching method such that this combination is not subsequently searched by the other searching method (see e.g., [0219] for agent manager means 23 monitoring the respective agents AG by having an agent manager AGM collect information such as the creation, destruction and current location of each agent AG and this information comprising the number of agents, and the routes that the agents have transited, [0220] for further, agent manager means 23 executing processing that has the agent manager AGM sequentially inform the respective agents AG about the information collected from the other agents AG, such as what each agent AG has done (created a clone, self-destructed, and so forth) and where (what node) the agent AG has done it, and [0222] for destroying an agent AG that is engaging in a useless activity or a clone agent AG whose time has elapsed, and preventing an agent AG that is in the process of searching from carrying out uncalled for movement or creating unnecessary clones by obtaining dead-end information using the route information obtained prior to the self-destruction of an agent AG that reached a dead end. Kawai discloses two graph searching methods communicating unsatisfactory results to one another, but the benefit of conserved memory would be attained for any two searching methods communicating unsatisfactory results to one another.).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Surani wherein whenever either the matrix searching method or the graph searching method finds a combination of items which does not satisfy the compatibility rules, that searching method communicates the combination to the other searching method such that 
Surani and Kawai in view of Collings does not specifically disclose a graph searching method being a clique searching method. However, Rossi teaches
a graph searching method being a clique searching method (see e.g., [0045] for the system obtaining graph data indicating vertices and edges of a graph, the system then executing a clique-finding method to find a maximum clique (operation 504), and a maximum clique being defined as the largest remaining clique in the graph or an approximation to the largest remaining clique).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Surani and Kawai in view of Collings to include a graph searching method being a clique searching method, as taught by Rossi, for the benefit of improving computational speed and the visualization of graph data (see e.g., Rossi, [0025]).

As to claim 18, the limitations of parent claim 12 have been discussed above. Surani and Kawai in view of Collings does not specifically disclose wherein the processor is arranged to search the relational graph by: determining a possible clique within the relational graph; storing said determined clique and removing all items within said clique from the relational graph; repeating until all possible cliques have been determined; and determining whether the stored cliques meet said objective criteria. However, Rossi teaches wherein the processor is arranged to search the relational graph by:
determining a possible clique within the relational graph (see e.g., [0045] for the system obtaining graph data indicating vertices and edges of a graph, the system then executing a clique-finding method to find a maximum clique (operation 504), and a maximum clique being defined as the largest remaining clique in the graph or an approximation to the largest remaining clique);
storing said determined clique and removing all items within said clique from the relational graph (see e.g., [0047] for the system adding the found maximum clique to a set of found cliques (operation 506) and [0048] for the system then removing the found maximum clique from the graph (operation 508));
repeating until all possible cliques have been determined (see e.g., [0048] the system checking whether all vertices have been removed from the graph, or whether the found maximum clique is smaller than the stopping criterion δ (operation 510), if so, the system returning the set of found cliques and the vertices belonging to the found cliques for use with encoding schemes (operation 512), if vertices remain in the graph and the found maximum clique is at least as large as the stopping criterion, the system returning to operation 504, and the system executing a clique-finding method to find a subsequent maximum clique (an exact or approximate largest remaining clique after removing the previously-found clique from the graph)); and
determining whether the stored cliques meet said objective criteria (see e.g., [0049] for the stopping criterion δ being a number that is compared to the size of a found clique to determine whether the clique is large enough to provide significant compression).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Surani and Kawai in view of Collings wherein the processor is arranged to search the relational graph by: determining a possible clique within the relational graph; storing said determined clique and removing all items within said clique from the relational graph; repeating until all possible cliques have been determined; and determining whether the stored cliques meet said objective criteria, as taught by Rossi, for the benefit of improving computational speed and the visualization of graph data (see e.g., Rossi, [0025]).

As to claim 19, the limitations of parent claims 12 and 18 have been discussed above. Surani and Kawai in view of Collings does not specifically disclose wherein the processor is arranged to use a greedy searching approach which: determines all possible cliques of at least a predetermined size within the graph; and identifies the item which appears least frequently in said determined cliques and applies the steps of storing and removing in respect of a clique which includes said identified item. However, Rossi teaches wherein the processor is arranged to use a greedy searching approach which:
determines all possible cliques of at least a predetermined size within the graph (see e.g., [0048] the system checking whether all vertices have been removed from the graph, or whether the found maximum clique is smaller than the stopping criterion δ (operation 510), if so, the system returning the set of found cliques and the vertices belonging to the found cliques for use with encoding schemes (operation 512), if vertices remain in the graph and the found maximum clique is at least as large as the stopping criterion, the system returning to operation 504, and the system executing a clique-finding method to find a subsequent maximum clique (an exact or approximate largest remaining clique after removing the previously-found clique from the graph) and [0049] for the stopping criterion δ being a number that is compared to the size of a found clique to determine whether the clique is large enough to provide significant compression); and
identifies the item which appears least frequently in said determined cliques and applies the steps of storing and removing in respect of a clique which includes said identified item (see e.g., [0051] for using an overlap threshold fraction Θ, to determine whether cliques overlap more than an allowed amount and in some embodiments, the system comparing a scoring function to Θ to determine whether overlapping cliques are allowed. The cliques that have nodes which appear in only one clique or a minimal number of cliques are stored and removed.).
.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Surani et al. (US Patent No. 9,928,099) in view of Kawai et al. (US Publication No. 2009/0248609) as applied to claims 1, 9, 12, and 20 above, and further in view of Stack Overflow (NPL entitled “How can I do boolean logic on two columns in MySQL?,” dated 2008) and Chang (US Publication No. 2017/0147740).

As to claim 5, the limitations of parent claim 1 have been discussed above. Surani in view of Kawai does not specifically disclose wherein the step of searching the relational matrix includes the sub-step of combining any two rows or columns of the relational matrix using an AND ELIMINATION operation, which operation comprises performing an AND Boolean operation between the two rows or columns, and replacing each of the two rows or columns of the relational matrix with the row or column resulting from said AND operation. However, Stack Overflow teaches
wherein the step of searching the relational matrix [denormalized_payments] includes the sub-step of combining any two rows or columns [payment1_paid and payment2_paid] of the relational matrix using an AND ELIMINATION operation [&&], which operation comprises performing an AND Boolean operation between the two rows or columns, and replacing each of the two rows or columns of the relational matrix with the row or column resulting from said paid_in_full] (see e.g., p. 1 for Boolean logic for combining several columns being Select (payment1_paid && payment2_paid) as paid_in_full from denormalized_paymnets where payment1_type = ‘check’;).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Surani in view of Kawai wherein the step of searching the relational matrix includes the sub-step of combining any two rows or columns of the relational matrix using an AND ELIMINATION operation, which operation comprises performing an AND Boolean operation between the two rows or columns, and replacing each of the two rows or columns of the relational matrix with the row or column resulting from said AND operation, as taught by Stack Overflow, for the benefit of allowing short circuit evaluation (see e.g., Stack Overflow, p. 3).
Surani and Kawai in view of Stack Overflow does not specifically disclose wherein an entirely zero result indicates that the combination of said two rows or columns is invalid. However, Chang teaches
wherein an entirely zero result indicates that the combination of said two rows or columns is invalid (see e.g., [0099] for algorithm X being the statement of a trial-and-error approach for finding all solutions to the exact cover problem, and it terminating once no solution can be found and nevertheless, for MPLD, conflicts for an un-decomposable layout being detected/reported, [0100] for an input conflict graph G 300B being converted 910 into exact cover matrix M 700, then, Algorithm X* being called 915 to solve matrix M 700, if 920 no feasible solution is found by Algorithm X*, the last conflict candidate reported during exact cover solving being marked 925 as an exact conflict, further, the current partial result being set 930 or recorded in matrix M 700, the corresponding edge of the marked conflict being temporarily removed 935 from matrix M 700 (by cover operations), and exact cover solving continuing, and this process from steps 915 through 935 being repeated until a feasible solution has been found, and [0101] for a related row rw of cl being defined as a row in matrix M that has 1 entry at column cl, next, the column node cl being covered 1020, then checking if 1025 there are any cl's related rows left, and if no such related rows are left then (cl, cl') being marked 1030 as one conflict candidate, where cl' is the column which has covered the last related row of cl. A column with all zeros leads to a conflict between two columns for an un-decomposable layout.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Surani and Kawai in view of Stack Overflow wherein an entirely zero result indicates that the combination of said two rows or columns is invalid, as taught by Chang, for the benefit of guaranteeing to terminate with a feasible solution or with marked conflicts (see e.g., Chang, [0100]).

As to claim 16, the limitations of parent claim 12 have been discussed above. Surani in view of Kawai does not specifically disclose wherein the processor is arranged to search the relational matrix by combining any two rows or columns of the relational matrix using an AND ELIMINATION operation, which operation comprises performing an AND Boolean operation between the two rows or columns, and replacing each of the two rows or columns of the relational matrix with the row or column resulting from said AND operation. However, Stack Overflow teaches
wherein the processor is arranged to search the relational matrix [denormalized_payments] by combining any two rows or columns [payment1_paid and payment2_paid] of the relational matrix using an AND ELIMINATION operation [&&], which operation comprises performing an AND Boolean operation between the two rows or columns, and replacing each of the two rows or columns of the relational matrix with the row or column resulting from said AND operation [paid_in_full] (see e.g., p. 1 for Boolean logic for combining several columns being Select (payment1_paid && payment2_paid) as paid_in_full from denormalized_paymnets where payment1_type = ‘check’;).

Surani and Kawai in view of Stack Overflow does not specifically disclose wherein an entirely zero result indicates that the combination of said two rows or columns is invalid. However, Chang teaches
wherein an entirely zero result indicates that the combination of said two rows or columns is invalid (see e.g., [0099] for algorithm X being the statement of a trial-and-error approach for finding all solutions to the exact cover problem, and it terminating once no solution can be found and nevertheless, for MPLD, conflicts for an un-decomposable layout being detected/reported, [0100] for an input conflict graph G 300B being converted 910 into exact cover matrix M 700, then, Algorithm X* being called 915 to solve matrix M 700, if 920 no feasible solution is found by Algorithm X*, the last conflict candidate reported during exact cover solving being marked 925 as an exact conflict, further, the current partial result being set 930 or recorded in matrix M 700, the corresponding edge of the marked conflict being temporarily removed 935 from matrix M 700 (by cover operations), and exact cover solving continuing, and this process from steps 915 through 935 being repeated until a feasible solution has been found, and [0101] for a related row rw of cl being defined as a row in matrix M that has 1 entry at column cl, next, the column node cl being covered 1020, then checking if 1025 there are any cl's related rows left, and if no such related rows are left then (cl, cl') being marked 1030 as one conflict candidate, where cl' is the column which has covered the last related row of cl. A column with all zeros leads to a conflict between two columns for an un-decomposable layout.)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Surani and Kawai in view of Stack Overflow wherein an entirely zero result indicates that the combination of said two rows or columns is invalid, as taught by Chang, for the benefit of guaranteeing to terminate with a feasible solution or with marked conflicts (see e.g., Chang, [0100]).

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Surani et al. (US Patent No. 9,928,099), Kawai et al. (US Publication No. 2009/0248609), and Stack Overflow (NPL entitled “How can I do boolean logic on two columns in MySQL?,” dated 2008) in view of Chang (US Publication No. 2017/0147740) as applied to claims 5 and 16 above, and further in view of Migukin et al. (US Publication No. 2017/0053402).

As to claim 6, the limitations of parent claims 1 and 5 have been discussed above. Surani, Kawai, and Stack Overflow in view of Chang does not specifically disclose wherein the step of searching uses a greedy searching approach by first combining any two rows or columns of the matrix which have the highest proportion of zero values. However, Migukin teaches
wherein the step of searching uses a greedy searching approach by first combining any two rows or columns of the matrix which have the highest proportion of zero values (see e.g., [0114] for elements of a dictionary 409 being represented as columns of the dictionary transform matrix D, and each column of X aiming to be represented as a linear combination of the dictionary elements with only a small number of non-zero elements (thus, columns of z are sparse) and this problem being resolved by a greedy Orthogonal Matching Pursuit algorithm).


As to claim 17, the limitations of parent claims 12 and 16 have been discussed above. Surani, Kawai, and Stack Overflow in view of Chang does not specifically disclose wherein the processor uses a greedy searching approach by first combining any two rows or columns of the matrix which have the highest proportion of zero values. However, Migukin teaches
wherein the processor uses a greedy searching approach by first combining any two rows or columns of the matrix which have the highest proportion of zero values (see e.g., [0114] for elements of a dictionary 409 being represented as columns of the dictionary transform matrix D, and each column of X aiming to be represented as a linear combination of the dictionary elements with only a small number of non-zero elements (thus, columns of z are sparse) and this problem being resolved by a greedy Orthogonal Matching Pursuit algorithm).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Surani, Kawai, and Stack Overflow in view of Chang wherein the processor uses a greedy searching approach by first combining any two rows or columns of the matrix which have the highest proportion of zero values, as taught by Migukin, for the benefit of accelerating the computational algorithms (see e.g., Migukin, [0022]).

Claims 10, 11, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Surani et al. (US Patent No. 9,928,099) in view of Kawai et al. (US Publication No. 2009/0248609) as applied to claims 1, 9, 12, and 20 above, and further in view of Chang (US Publication No. 2017/0147740).

As to claim 10, the limitations of parent claim 1 have been discussed above. Surani in view of Kawai does not specifically disclose wherein if no valid grouping of said items which meets said objective criteria is found, a rule in the set of compatibility rules is removed and the steps of applying the rules and searching are performed again for the new set of compatibility rules. However, Chang teaches
wherein if no valid grouping of said items which meets said objective criteria is found, a rule in the set of compatibility rules is removed and the steps of applying the rules and searching are performed again for the new set of compatibility rules (see e.g., [0100] for an input conflict graph G 300B being converted 910 into exact cover matrix M 700, then, Algorithm X* being called 915 to solve matrix M 700, if 920 no feasible solution is found by Algorithm X*, the last conflict candidate reported during exact cover solving being marked 925 as an exact conflict, further, the current partial result being set 930 or recorded in matrix M 700, the corresponding edge of the marked conflict being temporarily removed 935 from matrix M 700 (by cover operations), and exact cover solving continuing, and this process from steps 915 through 935 being repeated until a feasible solution has been found).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the method of Surani in view of Kawai wherein if no valid grouping of said items which meets said objective criteria is found, a rule in the set of compatibility rules is removed and the steps of applying the rules and searching are performed again for the new set of compatibility rules, 

As to claim 11, the limitations of parent claims 1 and 10 have been discussed above. Surani in view of Kawai does not specifically disclose determining, from amongst said set of compatibility rules, the rules which, when removed, result in at least a predetermined percentage of ones in the matrix, and identifying, from said determined rules, the rule which, when removed, results in the lowest percentage of ones in the matrix, wherein said identified rule is the rule that is removed. However, Chang teaches
determining, from amongst said set of compatibility rules, the rules which, when removed, result in at least a predetermined percentage of ones in the matrix, and identifying, from said determined rules, the rule which, when removed, results in the lowest percentage of ones in the matrix, 
wherein said identified rule is the rule that is removed (see e.g., [0071] for columns 406, 408, 410 depicted in box 404 being respectively associated with the multitude of vertices 302, 304, 306 depicted in FIG. 3B, [0072] for columns 412 through 414 that are depicted in box 404 being respectively associated with edge 334 or [a, b] previously depicted in FIG. 3B, where column 412 represents ab1 associated with mask (color) 1 and column 414 represents abk associated with mask (color) k, [0075] for rows 426 through 428 that are depicted in box 424 being respectively associated with vertex 302 (vertex a) previously depicted in FIG. 3B and further, row 426 being associated with assigning vertex 302 (vertex a) to mask (color) 1, and row 428 being associated with assigning vertex 302 (vertex a) to mask (color) k, [0076] for rows 430 through 432 that are depicted in box 424 being respectively associated with vertex 304 (vertex b) previously depicted in FIG. 3B, further, row 430 being associated with assigning vertex 304 (vertex b) to mask (color) 1, and row 432 being associated with assigning vertex 304 (vertex b) to mask (color) k, accordingly, rows 434 through 436 that are depicted in box 424 being respectively associated with vertex 306 (vertex b) previously depicted in FIG. 3B, and further, row 434 being associated with assigning vertex 306 (vertex c) to mask (color) 1, and row 436 being associated with assigning vertex 306 (vertex c) to mask (color) k, [0077] for intersection 446 of row 426 (vertex a with color 1) and column 406 associated with vertex a including a 1, similarly, intersection 448 of row 426 (vertex a with color 1) and column 412 associated with edge ab of color 1 including a 1, likewise, intersection 450 of row 426 (vertex a with color 1) and column 416 associated with edge ac of color 1 including a 1, and similarly, intersection 452 of row 430 (vertex b with color 1) and column 408 associated with vertex b including a 1 and so on for the multitude of rows 426 through 436 that are associated with colored vertices, [0078] for matrix M 400 further including a multitude of rows 438 through 444 labeled in box 424 the same as columns 412 through 418, matrix M 400 further including logical 1s disposed at intersections 472 through 478 as depicted, and in one embodiment, matrix M 400 further including logical 0s at all intersections not listed as described entries above, and [0100] for an input conflict graph G 300B being converted 910 into exact cover matrix M 700, then, Algorithm X* being called 915 to solve matrix M 700, if 920 no feasible solution is found by Algorithm X*, the last conflict candidate reported during exact cover solving being marked 925 as an exact conflict, further, the current partial result being set 930 or recorded in matrix M 700, the corresponding edge of the marked conflict being temporarily removed 935 from matrix M 700 (by cover operations), and exact cover solving continuing, and this process from steps 915 through 935 being repeated until a feasible solution has been found. Each vertex is associated with k ones. Each edge is associated with 3k ones. Removing an edge results in the lowest percentage of ones in the matrix. Since the two nodes associated with the edge remain in the matrix, the percentage of ones in the resulting matrix corresponds to at least 2k/size of M).


As to claim 21, the limitations of parent claim 12 have been discussed above. Surani in view of Kawai does not specifically disclose wherein if the processor finds no valid grouping of said items which meets said objective criteria, it is arranged to remove a rule in the set of compatibility rules and to perform the steps of applying the rules and searching again for the new set of compatibility rules. However, Chang teaches
wherein if the processor finds no valid grouping of said items which meets said objective criteria, it is arranged to remove a rule in the set of compatibility rules and to perform the steps of applying the rules and searching again for the new set of compatibility rules (see e.g., [0100] for an input conflict graph G 300B being converted 910 into exact cover matrix M 700, then, Algorithm X* being called 915 to solve matrix M 700, if 920 no feasible solution is found by Algorithm X*, the last conflict candidate reported during exact cover solving being marked 925 as an exact conflict, further, the current partial result being set 930 or recorded in matrix M 700, the corresponding edge of the marked conflict being temporarily removed 935 from matrix M 700 (by cover operations), and exact cover solving continuing, and this process from steps 915 through 935 being repeated until a feasible solution has been found).


As to claim 22, the limitations of parent claims 12 and 21 have been discussed above. Surani in view of Kawai does not specifically disclose wherein the processor is arranged to: determine, from amongst said set of compatibility rules, the rules which, when removed, result in at least a predetermined percentage of ones in the matrix, and identify, from said determined rules, the rule which, when removed, results in the lowest percentage of ones in the matrix, wherein said identified rule is the rule that is removed. However, Chang teaches wherein the processor is arranged to:
determine, from amongst said set of compatibility rules, the rules which, when removed, result in at least a predetermined percentage of ones in the matrix, and identify, from said determined rules, the rule which, when removed, results in the lowest percentage of ones in the matrix, 
wherein said identified rule is the rule that is removed (see e.g., [0071] for columns 406, 408, 410 depicted in box 404 being respectively associated with the multitude of vertices 302, 304, 306 depicted in FIG. 3B, [0072] for columns 412 through 414 that are depicted in box 404 being respectively associated with edge 334 or [a, b] previously depicted in FIG. 3B, where column 412 represents ab1 associated with mask (color) 1 and column 414 represents abk associated with mask (color) k, [0075] for rows 426 through 428 that are depicted in box 424 being respectively associated with vertex 302 (vertex a) previously depicted in FIG. 3B and further, row 426 being associated with assigning vertex 302 (vertex a) to mask (color) 1, and row 428 being associated with assigning vertex 302 (vertex a) to mask (color) k, [0076] for rows 430 through 432 that are depicted in box 424 being respectively associated with vertex 304 (vertex b) previously depicted in FIG. 3B, further, row 430 being associated with assigning vertex 304 (vertex b) to mask (color) 1, and row 432 being associated with assigning vertex 304 (vertex b) to mask (color) k, accordingly, rows 434 through 436 that are depicted in box 424 being respectively associated with vertex 306 (vertex b) previously depicted in FIG. 3B, and further, row 434 being associated with assigning vertex 306 (vertex c) to mask (color) 1, and row 436 being associated with assigning vertex 306 (vertex c) to mask (color) k, [0077] for intersection 446 of row 426 (vertex a with color 1) and column 406 associated with vertex a including a 1, similarly, intersection 448 of row 426 (vertex a with color 1) and column 412 associated with edge ab of color 1 including a 1, likewise, intersection 450 of row 426 (vertex a with color 1) and column 416 associated with edge ac of color 1 including a 1, and similarly, intersection 452 of row 430 (vertex b with color 1) and column 408 associated with vertex b including a 1 and so on for the multitude of rows 426 through 436 that are associated with colored vertices, [0078] for matrix M 400 further including a multitude of rows 438 through 444 labeled in box 424 the same as columns 412 through 418, matrix M 400 further including logical 1s disposed at intersections 472 through 478 as depicted, and in one embodiment, matrix M 400 further including logical 0s at all intersections not listed as described entries above, and [0100] for an input conflict graph G 300B being converted 910 into exact cover matrix M 700, then, Algorithm X* being called 915 to solve matrix M 700, if 920 no feasible solution is found by Algorithm X*, the last conflict candidate reported during exact cover solving being marked 925 as an exact conflict, further, the current partial result being set 930 or recorded in matrix M 700, the corresponding edge of the marked conflict being temporarily removed 935 from matrix M 700 (by cover operations), and exact cover solving continuing, and this process from steps 915 through 935 being repeated until a feasible solution has been found. Each vertex is associated with k ones. Each edge is associated with 3k ones. Removing an edge results in the lowest percentage of ones in the matrix. Since the two nodes associated with the edge remain in the matrix, the percentage of ones in the resulting matrix corresponds to at least 2k/size of M).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Surani in view of Kawai wherein the processor is arranged to: determine, from amongst said set of compatibility rules, the rules which, when removed, result in at least a predetermined percentage of ones in the matrix, and identify, from said determined rules, the rule which, when removed, results in the lowest percentage of ones in the matrix, wherein said identified rule is the rule that is removed, as taught by Chang, for the benefit of guaranteeing to terminate with a feasible solution or with marked conflicts (see e.g., Chang, [0100]).

Response to Arguments
Applicant’s arguments, see pages 7-9 of Applicant’s Response, filed September 8, 2020, with respect to the rejections of claims 1-3, 5-14, and 16-22 under 35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Surani et al. (US Patent No. 9,928,099) and Collings et al. (US Publication No. 2012/0307756).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARA J GLASSER whose telephone number is (571)270-3666. The examiner can normally be reached Monday-Thursday, 10:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




02/25/2022

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161